Case 1:20-cv-01225-RP Document 1-4 Filed 12/16/20 Page 1 of 3

EXHIBIT 1
Case 1:20-cv-01225-RP Document 1-4 Filed 12/16/20 Page 2 of 3

Case Information

Lacyndra Harrell vs. CRS Express Inc., And Roger Couture

20-1793-C395

Refresh Mag @©a G ef | Fite ino |

Location Case Category
Williamson County - District Clerk Civil - Injury or Damage
2
Judge Case Status
Open (Filed)

Larson, Ryan D. +

Parties

Type Name

Plaintiff Lacyndra Harrell ¥
Defendant CRS Express Inc ”
Defendant Roger Gouture ¥
Hearings

No hearings found.

Events“

. Oldest Search events [ Q | e |

Case Information Sheet *
Envé#t 47967677

Name Description

Civil Case Information Sheet.pdf

Request for Issuance of
**Sent to Clerk** Env#47967677

Name Description

Request for Issuance. pdf

(IV-D) Original Petition
Plaintiff's Original Petition Filed by Crystal Wright/Atty Env# 47967677

Name Description

Plaintiff's Original Petition pdf

Request for Issuance of
of Citation; Env#47999977

Name Description

Case Type Case Filed Date
Motor Vehicle Accident 11/10/2020

Attorneys

Crystal Wright ¥

Jeffrey O. Marshall »

File Date
11/10/2020
Security Description Pages Price
Does not contain 4 $0.10 Available until 1/15/24
sensitive data
Fite Date
11/10/2020
Security Description Pages Price
Does not contain 1 $0.10 Available until 1/15/21
sensitive data
File Date
41/10/2020
Security Description Pages Price
Does not contain 5 $0.50 Available until 1/15/21
sensitive data
Fila Date
11/12/2020
Security Description Pages Price ieip

1/2
Case 1:20-cv-01225-RP

Name Description

Renuect far lecuance ndf

Return Service *
ROS CRS Express Inc Citation Served Env#48324923

Name Description
ROS CRS Express Inc Citation
Served. pdf

Defendant Original Answer
filed by Jeffrey Marshall/Atty Ev#48683644

Name Description

Defendant's Original Answer,pdf

 

© 2020 Tyler Technologies, inc, | All Rights Reserved
Version: 2020.12.0.3127

Security Description Pages

Dinas nat rantain 41
File Date

11/23/2020

Security Description Pages

Does not contain 2
sensitive data

File Date
42/7/2020

Security Description Pages

Does not contain 5
sensitive data

Price

#010

Price

$0.20

Price

$0.50

Document 1-4 Filed 12/16/20 Page 3 of 3

Avrailahla vintil 4/48/94

Available until 1/15/21

Available until 1/15/21

aoe, EMPOWERED BY
“ee TYLER TECHNOLOGIES

2/2
